ADKINS, Justice.
We have for review Pete v. State, 478 So.2d 375 (Fla. 2d DCA 1985), in which the district court held that the trial court had improperly applied the sentencing guidelines in effect at the time of sentencing rather than those in force at the time of the offense. The decision conflicts with our decision of State v. Jackson, 478 So.2d 1054 (Fla.1985), and we have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
In Jackson, we held that the trial court may sentence a defendant pursuant to guidelines in effect at the time of sentencing.
Accordingly, the decision of the district court is quashed.
It is so ordered.
McDonald, C.J., and BOYD, OVER-TON, EHRLICH and BARKETT, JJ., concur.
• SHAW, J., dissents with an opinion.